DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Claims 8-20 have been cancelled.  
	Claims 1-7 and 21-33 are pending and under examination.

Specification
2.	The use of the term Mitotracker Red, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Objections
3.	Claim 1 is objected to because of the recitation of generating an “assay” in step a).  Since step a) generates the array and not the assay, appropriate correction to replace “assay” with “array” is required.

4.	Claim 1 is objected to because of the recitation “wherein the health parameters” in step b).  Appropriate correction to “wherein the at least two cell health parameters” is required.

5.	Claim 1 is objected to because of the recitation “measuring” in step b).  Appropriate correction to replace “measuring” with “assaying” is required.

6. 	Claim 1 is objected to because of the recitation “wherein the high-content, high throughput multiparametric assay occurs in a single well of a multiwell plate”.  Such recitation would imply that the assay takes place in only one well.  However, it is clear that the intent is to state that each well of the multi-well plate is assayed for the at least two cell health parameters.   Appropriate correction to reflect such is required.



8.	Claim 2 must be amended to recite “The method of claim 1, wherein the one or more markers are selected from the group consisting of Hoechst, YOYO-1, Mitotracker Red, and combination thereof.”

9.	Claim 3 is objected to because of the recitation “one or more marker”.  Appropriate correction to “the one or more markers” is required.

10.	Claim 21 is objected to because of the recitation “a mitochondrial membrane potential”.  Appropriate correction to “the mitochondrial membrane potential” is required.

11.	Claim 24 is objected to because of the recitation “growing” in line 2.  Appropriate correction to delete this recitation from the claim is required.

12.	Claim 27 is objected to because of the recitation “wherein marker”.  Appropriate correction to “wherein the marker” is required.

13.	Claim 29 is objected to because of the recitations “wherein step (b) of analyzing comprises” and “cell morphology”.  Appropriate correction to “wherein” step b) comprises” and to replace “cell morphology” with “nuclear morphology is required.

a chemically defined medium”.  Appropriate correction to delete the term “a” is required.

15.	Applicant is advised that should claim 24 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(a) – new matter
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1-7 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Specifically, the amendment to claim 1 to include the term a viscous medium in conjunction with ultra-low attachment plates is considered new matter.  The newly introduced claim also 33 introduces new matter because the instant specification does not support the embodiment wherein multiwall plates are placed on a shaker.
The instant specification provides support for either using ultra-low attachment multi-well plates without a viscous medium and without a shaker, or normal flasks placed on a shaker, wherein the flasks comprise a viscous medium (see [0013]; [0084]-[0086]; [0088]-[0090]). 
The applicant points to the cancelled claims 8-20, Examples 1-2, [0039], [0043], [0110], [0135], and [0150] for support.  It is noted however that the indicated passages do not provide support for the newly introduced limitations.  
	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should 
Claims 2-7 and 21-32 are included in the instant rejection because they depend upon claim 1 and thus, they also encompass the embodiment under rejection.

Claim Rejections - 35 USC § 112(b)
18.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


19.	Claims 2, 24, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 24, 28, and 29 contain the trademark/trade name MitoTracker Red.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular 

20.	Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-26 recite the limitations "the marker of cell death"; claims 27-28 recite the marker which indicates “growth inhibition”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 112(d)
21.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

22.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Specifically, the limitation of chemically defined medium in claim 4 broadens the subject matter of the parent claim 1 which is limited to a chemically defined viscous medium.  
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 1, 3-7, 21-23, 27, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (J. Biomol. Screening, 2010, 15: 820-829; of record), in view of each Lehman et al. (Int. J. Cancer, 2013, 132: 2283-2284; cited on the IDS .
Robertson et al. teach an in vitro method for generating 3D IBC spheroids, the method comprising plating IBCs derived from IBC tissue samples of patients such as  SUM149 and SUM190 cells, on ultralow attachment plates in a chemically defined medium for 7 or 14 days to obtain spheroids and assessing viability via confocal and fluorescence microscopy after staining the spheroids with MitoSox Red (to measure superoxide production in living cells) and the nuclear stain DRAQ5; since the nuclei are stained, one of skill in the art would have readily understood that Robertson et al. also assesses the nuclear integrity (i.e., shape, size, and texture); conversely, one of skill in the art would have found obvious to look at the nuclear integrity as a marker for viability (claims 1, 4-7, 27) (Abstract; p. 821; p. 822, Fig. 2; p. 823, column 2; p. 825).  Robertson et al. also teach assessing the cell numbers by quantifying fluorescent signals after incubating with anti-cytokeratin antibodies and nuclear stain TO-PRO-3 (claims 1 and 3) (p. 824).  As defined by the instant specification, 3D IBC tumor emboli are in vitro cultures of IBC tumor cells (including SUM149 and SUM190) which form spheroids (see [0039]; [0041]-[0042]).  According to the definition in the instant specification, Robertson et al. teach 3D IBC tumor emboli (claim 1).  As evidenced by Budd et al., superoxide production correlates with mitochondrial membrane potential (claim 21) (see Abstract). 
Robertson et al. do not teach growing the 3D IBC tumor emboli in a viscous medium comprising PEG8000 or hyaluronic acid (claims 1 and 32) on a shaker (claim 33).  However, using such a medium is suggested by the prior art.  For example, Lehman et al. teach generating 3D IBC tumor emboli by culturing IBC cells in a viscous medium comprising either PEG8000 or hyaluronic acid on a Belly Button oscillatory fluid shaker to mimic the microenvironment found in the dermal lymphatic vessels, wherein the in vitro-formed emboli closely resembles IBC patient emboli and thus, constitute a biologically relevant in vitro IBC pre-clinical model (Abstract; p. 2283-2284; paragraph bridging p. 2284 and 2285; p. 2286, column 2; p. 2287, paragraph bridging columns 1 and 2 and column 2, last paragraph; p. 2288, paragraph bridging columns 1 and 2; p. 2292, column 1, first 2 paragraphs and column 2, last paragraph).  Based on these teachings, modifying Robertson et al. by using a viscous medium comprising PEG8000 or hyaluronic acid and a shaker as taught by Lehman et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a biologically relevant in vitro pre-clinical IBC model.
Robertson et al. and Lehman et al. do not teach a chemically defined medium (claim 1).  Zoratti et al. teach that IBC cells could be cultured in chemically defined medium (p. 58170 and 58171).  Thus, modifying the teachings of Robertson et al. and Lehman et al. by using a chemically defined medium would have been obvious to one of skill in the art to achieve the predictable result of obtaining a biologically relevant in vitro IBC model.
Robertson et al., Lehman et al., and Xiao et al. do not specifically teach a spheroid array and simultaneously assaying the spheroid array (claim 1).  However, Robertson et al. teach that the 3D IBC spheroids are useful for developing therapeutic strategies (Abstract).  Ivascu et al. teach arrays of tumor spheroid in suspension, claim 22) would have been obvious to one of skill in the art to achieve the predictable result of obtaining 3D IBC tumor emboli arrays suitable for the simultaneous testing of viability and drugs.  By doing so, one of skill in the art would have practiced a multiparametric assay by simultaneously assaying cell viability and nuclear integrity by adding MitoSox Red and DRAQ5 to each well (i.e., the multiparametric assays occurs in a single well of the 96-well plate (claim 1).  Since Ivascu et al. teach that the HT format of suspension culture spheroids is suitable for screening cytotoxic drugs, recombinant proteins, and nucleic acids for gene therapy, one of skill in the art would have found obvious to contact the 3D IBC tumor emboli arrays with test compounds (claim 23) with the reasonable expectation that doing so would identify anti-IBC agents.  Comparing results with a non-treated control would have been obvious to one of skill in the art as such was routine in the prior art (see for example Robertson et al., p, 822, column 1, first full paragraph; p. 823, Fig. 3).
prima facie obvious at the time of its effective filing date.
25.	Claims 1-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. taken with each Lehman et al., Zoratti et al., and Ivascu et al. as evidenced by Budd et al., in further view of Cong et al. (Talanta, 2012, 89: 91-98) as evidenced by Puleston (Cold Spring Harnor Protocols, 2015, pp. 830-833).  
The teachings of Robertson et al., Lehman et al., Zoratti et al., and Ivascu et al. are applied as above for claims 1, 3-7, 21-23, 27, 32, and 33.  Robertson et al., Lehman et al., Zoratti et al., and Ivascu et al. do not teach Hoechst, YOYO-1, and MitoTracker Red (claims 2, 24-26, and 28-31).  Cong et al. teach that nuclear morphology, plasma membrane integrity, and mitochondrial function are indicators of cytotoxicity; Cong et al. teach that the effect of chemotherapeutic agents can be estimated by using Hoechst, YOYO-1, and MitoTracker Red to assess nuclear morphology, plasma membrane integrity, and mitochondrial function, respectively (p. 93, column 2; p, 96, column 1).  Thus, modifying the teachings of Robertson et al., Lehman et al., Zoratti et al., and Ivascu et al. by using Hoechst, YOYO-1, and MitoTracker Red would have been obvious to one of skill in the art to achieve the predictable result of identifying anti-IBC agents.  As evidenced by Puleston, MitoTracker Red labels mitochondria in a manner dependent of mitochondrial membrane potential (claim 21) (p. 830).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

 Response to Arguments


Conclusion
27.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633